 
PROMISSORY NOTE
 
$2,500,000.00
 
New York, New York
October 1, 2014
 
FOR VALUE RECEIVED, the undersigned, AIR INDUSTRIES GROUP, a Nevada corporation
(“AIG”) and AMK WELDING, INC., a Delaware corporation (“Company”) (collectively,
AIG and Company are referred to in this Note as “Maker”), jointly and severally
promise to pay to the order of DYNAMIC MATERIALS CORPORATION, a Delaware
corporation (“Payee”), by wire pursuant to the wiring instructions attached as
Exhibit A or at such other place as Payee may from time to time designate by
written notice to Maker, in lawful money of the United States of America, the
sum of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS (US $2,500,000.00) plus
interest as set forth below (the “Loan”).  This Note is given in partial payment
of the purchase price by AIG of all of the outstanding shares of the capital
stock of the Company pursuant to that certain Stock Purchase Agreement dated
October 1, 2014 (the “Purchase Agreement”) and does not constitute an
independent debt obligation of Maker as the Purchaser under the Purchase
Agreement.  All principal and interest is to be paid without setoff or
counterclaim as set forth below.  Maker further agrees as follows:
 
Section 1.                      Interest Rate.
 
(a)           Except as provided in Section 1(c), the principal amount of this
Note will bear interest at a rate of 5% per annum from the date hereof until
December 31, 2014 but excluding the date that this Note is paid in full.
 
(b)           Interest shall be computed on the basis of a year of 365 days for
the actual number of days elapsed and shall be compounded annually.
 
(c)           After an Event of Default (as defined below) has occurred or upon
maturity (whether by acceleration or otherwise, and before as well as after
judgment), all unpaid principal, accrued interest and any other amounts payable
by Maker under this Note shall bear interest until paid at the rate of 10% per
annum.
 
(d)           All agreements between Maker and Payee are expressly limited so
that in no contingency or event whatsoever shall the interest paid or agreed to
be paid to Payee for the use, forbearance, or detention of the indebtedness
evidenced by this Note exceed the maximum rate permissible under applicable law
(the “Maximum Rate”).  If under any circumstance Payee should ever receive an
amount that would represent interest in excess of the Maximum Rate, such amount
as would be excessive interest shall be applied to the reduction of the
principal amount owing under this Note and not to the payment of interest.
 
Section 2.                      Payments.
 
(a)           All outstanding amounts owing under this Note, including unpaid
interest and principal, shall be due and payable on or before December 31,
2014.  All payments shall be applied in such manner and order as Payee may elect
first to unpaid collection costs, late charges and other charges, then to
accrued and unpaid interest and then to principal; provided, however, upon
delinquency or other default, Payee reserves the right to apply payments at its
discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Maker shall have the right to prepay this Note in full or in part
and without premium or penalty three business days after giving notice to Payee
of Maker’s intention to prepay this Note.  All such prepayments shall be applied
first to accrued and unpaid interest and then to principal.
 
Section 3.                      Security.  This Note is secured by that certain
Commercial Mortgage Deed and Security Agreement dated concurrently with this
Note granted by the Company for the benefit of Payee with respect to property
located in the Town of South Windsor, County of Hartford, State of Connecticut
(the “Mortgage”).  Reference is made to the Mortgage for the legal description
of the real property encumbered thereby and the rights, remedies and obligations
of the Payee in respect thereto.
 
Section 4.                      Late Payments.  If any sums required to be paid
under the terms of this Note or the Mortgage are not paid within ten (10)
calendar days after the same are due and payable Maker shall pay to Payee a
"late charge" of five percent (5%) of such unpaid amount to reimburse Payee for
the extra expense involved in handling delinquent payments, in otherwise
servicing the Loan, and in the loss to Payee of the use of the money due but not
yet paid.  Maker understands and agrees Payee is entitled to damages for the
detriment caused by any late payment, and that the late charge described above
is a reasonable estimate of Payee's damages and shall be payable not as a
penalty but as liquidated damages.
 
Section 5.                      Default.
 
(a)             It shall be an event of default (“Event of Default”) upon the
occurrence of any of the following events:
 
(a)           any failure on the part of Maker to make any payment under this
note when due, whether by acceleration or otherwise;
 
(b)           any failure on the part of Maker to keep or perform any of the
terms or provisions (other than payment) of this Note or the Mortgage;
 
(c)           Maker jointly or severally voluntarily commences (or takes any
action for the purpose of commencing) any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute;
 
(d)           a proceeding shall be commenced against Maker jointly or severally
under any bankruptcy, reorganization, arrangement, readjustment of debt,
moratorium or similar law or statute, and relief is ordered against it, or the
proceeding is controverted but is not dismissed within 60 days after
commencement thereof; or
 
(e)           Maker jointly or severally consents to or suffers the appointment
of a receiver, trustee, or custodian to any substantial part of its assets that
is not vacated within 60 days.
 
 
2

--------------------------------------------------------------------------------

 
 
Upon the occurrence of and during the continuation of an Event of Default (i) if
such event is an Event of Default specified in Clause (c) or (d) above the
entire unpaid principal of this Note, together with accrued interest and all
other amounts owing by the Maker hereunder, shall become immediately due and
payable and (ii) if such event is any other Event of Default, Payee may, by
notice to the Maker, declare the unpaid principal amount of this Note, interest
accrued thereon and all other amounts owing by the Maker hereunder to be
immediately due and payable.
 
Section 6.                      Waivers.
 
(a)           Maker jointly and severally waives demand, presentment, protest,
notice of protest, notice of dishonor, and all other notices or demands of any
kind or nature with respect to this Note.
 
(b)           Maker jointly and severally assents to any extensions of time with
respect to any payment due under this Note, to any substitution or release of
collateral and to the addition or release of any party and to any modification
or change to the terms and provisions of the Mortgage made in accordance with
the terms and provisions of the Mortgage.
 
(c)           Maker jointly and severally agrees that a waiver of rights under
this Note shall not be deemed to be made by Payee unless such waiver shall be in
writing, duly signed by Payee, and each such waiver, if any, shall apply only
with respect to the specific instance involved and shall in no way impair the
rights of Payee or the obligations of Maker in any other respect at any other
time.
 
(d)           Maker jointly and severally agrees that in the event Payee demands
or accepts partial payment of this Note, such demand or acceptance shall not be
deemed to constitute a waiver of any right to demand the entire unpaid balance
of this Note at any time in accordance with the terms of this Note.
 
Section 7.                      Collection Costs.  Maker agrees jointly and
severally to, upon demand, pay to Payee the amount of any and all reasonable
costs and expenses including, without limitation, the reasonable fees and
disbursements of its counsel (whether or not suit is instituted) and of any
experts and agents, which Payee may incur in connection with the enforcement of
this Note or the Mortgage or in the event the Payee is made a party to any
litigation because of the existence of the indebtedness evidenced by this Note,
whether suit be brought or not, and whether through courts of original
jurisdiction, as well as in courts of appellate jurisdiction, or through a
bankruptcy court or other legal proceedings.  All such costs will be secured by
the Mortgage.
 
Section 8.                      Assignment of Note.  The Maker will not be
permitted to assign or transfer this Note or any of its obligations under this
Note in any manner whatsoever except with the prior written consent of the
Payee.
 
Section 9.                      Miscellaneous.
 
(a)           The liability of each Maker under this Note is joint and several.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           This Note may be modified only by prior written agreement signed
by the party against whom enforcement of any waiver, change, or discharge is
sought.  This Note may not be modified by an oral agreement, even if supported
by new consideration.
 
(c)           This Note shall be governed by, and construed in accordance with,
the laws of the State of Connecticut, without giving effect to such state’s
principles of conflict of laws.  Maker, jointly and severally, hereby consents
to personal jurisdiction in any state or federal court in the State of
Connecticut and to venue in any state or federal court in the County of
Hartford, Connecticut in connection with any claim, allegation, cause of action,
or legal proceeding relating in any way to this Note, the Mortgage, or any other
document or instrument evidencing or securing the loan evidenced by this Note or
otherwise executed in connection therewith or any security or collateral related
thereto.
 
(d)           Subject to Section 8, the covenants, terms, and conditions
contained in this Note apply to and bind the successors and assigns of the
parties.
 
(e)           All notices, requests, demands or other communications provided
for in this Note or otherwise required by law shall be in writing and shall be
effective (a) when received or refused by the recipient if delivered in person
or by courier or overnight service, (b) on the third business day after the date
mailed if mailed by first class registered or certified mail, postage prepaid,
return receipt requested, or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission), if sent during normal business
hours of the recipient and on the next business day if sent outside normal
business hours of the recipient, as follows:
 
Payee:
Dynamic Materials Corporation
5405 Spine Road, Boulder, Colorado 80301
Attention: Chief Financial Officer
Telephone:  (303) 665-5700
Facsimile:     (303) 604-1839
E-mail:           mkuta@dmcglobal.com
 
Maker:
Air Industries Group
1479 North Clinton Avenue
Bay Shore, New York 11706-4051
Attention: Peter D. Rettaliata, President
Telephone:   (631) 968-0722
Facsimile:      (631) 206 9243
E-mail:            c/okristie ciaccio at kristie.ciaccio@AirIndmc.com
With a copy to:
Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attention: Vincent J. McGill
Telephone:    (212) 561 3604
Facsimile:       (212)779-9928
E-mail:             vmcgill@evw.com

 
 
4

--------------------------------------------------------------------------------

 
 
or to such other address as the parties hereto may designate in writing to the
other in accordance with this subsection.  Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice.
 
(f)           Time is of the essence under this Note.
 
(g)           If any provision of this Note or any other document securing or
executed in connection with this Note is, for any reason and to any extent,
invalid or unenforceable, then neither the remainder of the document in which
such provision is contained, nor the application of the provision to other
persons, entities or circumstances, nor any other document referred to in this
Note, shall be affected by such invalidity or unenforceability, and there shall
be deemed substituted for the invalid or unenforceable provision the most
similar provision which would be valid and enforceable under applicable law.
 
IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
set forth above.
 

 
AIR INDUSTRIES GROUP


By: /s/ Peter Rettaliata                                
Name: Peter D. Rettaliata
Title: President




AMK Welding, Inc.


By: /s/ Peter Rettaliata                                
Name: Peter D. Rettaliata
Title: Vice President

 